Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Restriction Requirement
2.	Applicant’s response 11/16/2020 to election is acknowledged.  Applicant elected with traverse Group II, claims 14-31.  With regard to applicant’s remarks on whether the claimed polypeptide can be used as hybrid polypeptide, it is noted that it is common in the immunology art that the polypeptide can be coupled to immunotherapeutic carriers or fusion/hybrid proteins having more than one polypeptide to improve the immune response.  With respect to burden of search, MPEP 803 states that a burden can be shown if the examiner shows either separate classification, different field of search or separate status in the art. In the instant case a burden has been established in showing that the inventions of the Groups are classified separately necessitating different searches of issued U.S. Patents. However, classification of subject matter is merely one indication of the burdensome nature of search. The literature search, particularly relevant in this art, is not co-extensive. Additionally, it is submitted that the inventions of the separate Groups have acquired a separate status in the art. Clearly different searches and issues such as 35 U.S.C.112 are involved in the examination of each Group.
Status of claims
3.	Claims 1-31 are pending. 
	Claims 14-31 are under examination.
	Claims 1-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 1/22/2020 and 1/22/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner and a signed copy of each is attached to this office action.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	6.	Claims 14-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9566322. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are drawn to a pharmaceutical composition and a kit  comprising: (i) at least one polypeptide, wherein said polypeptide is: (a) a polypeptide encoded by a gene, wherein said gene is SACOLO442, based on the gene nomenclature from the Staphylococcus aureus COL (SACOL) genome set forth in NCBI Reference Sequence 
  7.	Claims 14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3 of U.S. Patent No. 10029004.  Although the claim at issue are not identical, they are not patentably distinct from each other because the present claims are drawn to a pharmaceutical composition of claim 14, comprising a combination of polypeptides, whereas the U.S. 10029004 claims are drawn to the pharmaceutical composition of claim 1, comprising a combination of polypeptides, wherein said combination of polypeptides further comprises (C), wherein (C) is: (i) (a) a polypeptide encoded by SACOL0442 comprising residues 36 to 203 of the amino acid sequence of SEQ ID NO: 37 or SEQ ID NO: 48; (b) a polypeptide comprising an amino acid sequence, the amino acid sequence being at least 95% identical to the full length of the polypeptide of (a), and comprising one or more of the following amino acid sequences: KDTINGKSNKSRNW (SEQ ID NO: 18), KDGGKYTLESHKELQ (SEQ ID NO: 19), XXTINGKSNKXRNW (SEQ ID NO: 101) and KXGGKYTLESHKELQ (SEQ ID NO: 102), wherein X is any amino acid residue; (c) a polypeptide comprising an immunogenic fragment of (a), and comprising one or more of the following amino acid sequences: KDTINGKSNKSRNW (SEQ ID NO: 18), KDGGKYTLESHKELQ (SEQ ID NO: 19), XXTINGKSNKXRNW (SEQ ID NO: 101) and KXGGKYTLESHKELQ (SEQ ID NO: 102), wherein X is any amino acid residue; or (d) any combination of (a) to (c), wherein said polypeptide has the ability to elicit an immune response in a mammal; and/or (ii) (a) a polypeptide encoded by SACOL0720 comprising residues 310 to 508 of the amino acid sequence of SEQ ID NO: 62 or SEQ ID NO: 74; (b) polypeptide comprising an amino acid sequence, the amino acid sequence being at least 95% identical to the full length of the polypeptide of (a), and comprising one or more of the following amino acid sequences: QFGFDLKHKKDALA (SEQ ID NO: 20), TIKDQQKANQLAS (SEQ ID NO: 21), KDINKIYFMTDVDL (SEQ ID NO: 22) or DVDLGGPTFVLND (SEQ ID NO: 23); (c) a polypeptide comprising an immunogenic fragment of (a), and comprising one or more of the following amino acid sequences: QFGFDLKHKKDALA (SEQ ID NO: 20), TIKDQQKANQLAS (SEQ ID NO: 21), KDINKIYFMTDVDL (SEQ ID NO: 22) or DVDLGGPTFVLND (SEQ ID NO: 23); or (d) any combination of (a) to (c), wherein said polypeptide has the ability to elicit an immune response in a mammal. Thus, pharmaceutical composition comprising combination of polypeptides read upon the present claims.
  8.	Claims 14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3 of U.S. Patent No. 10576139.  Although the claim at issue are not identical, they are not patentably distinct from each other because the present claims are drawn to a pharmaceutical composition of claim 14, comprising a combination of polypeptides , whereas the U.S. Patent No.10576139 claims 2-3 drawn to a pharmaceutical composition of claim 1, comprising a 

Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 14, 16-21, 22 and 24-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention


Claims are drawn to a pharmaceutical composition and a kit  comprising: (i) at least one polypeptide, wherein said polypeptide is: (a) a polypeptide encoded by a gene, wherein said gene is SACOLO442, based on the gene nomenclature from the Staphylococcus aureus COL (SACOL) genome set forth in NCBI Reference Sequence NC_002951.2; (b) a polypeptide comprising an amino acid at least 60% identical overall to the polypeptide of (a); (c) a polypeptide comprising an immunogenic fragment of (a) or (b); 3US. Application No. 16/749,556Docket No.: 2920951-192000 (d) a polypeptide comprising an immunogenic variant of any one of (a) to (c); or (e) any combination of (a) to (d); and (ii) a pharmaceutically acceptable excipient.
Claim is   interpreted to encompass any  polypeptide comprising less than the full length polypeptide SEQ.ID.NO: 37 or 48 ( i.e., polypeptide comprising an amino acid at least 60% identical overall to the polypeptide is viewed as mutants), immunogenic variants and immunogenic fragments as claimed  that is protective against Staphylococcus aureus infection in the action .Thus, the scope of the claims includes a genus of “mutants/ immunogenic variants / immunogenic fragments” and the genus is highly variant, inclusive to numerous structural variants because a significant number of structural differences between genus members is permitted.  The specification describes only an isolated polypeptide sequence of SEQ ID NO: 37 or 48 from Staphylococcus aureus which is protective and does not disclose the diverse genus since it encompasses mutants/ immunogenic variants / immunogenic fragments that are protective against Staphylococcus aureus infection and clearly the one sequence SEQ ID NO: 37 or 48 will not be representative of polypeptides as claimed.
 The specification does not place any structure, chemical or functional limitations on the embraced by “mutants, immunogenic variants and immunogenic fragments”, The recitation of ‘an amino 
  “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.”  In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.  See, e.g., Eli Lilly.
Further, it is not sufficient to define it solely by its principal biological property, because an alleged conception having no more specificity than that is simply a wish to know the identity of any material with that biological property.  Per the Enzo court’s example, (Enzo Biochem, Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched “in terms of its function of lessening inflammation of tissues” which, the court stated, “fails to distinguish any steroid from others having the same activity or function” and the expression “an antibiotic penicillin” fails to distinguish a particular penicillin molecule from others possessing the same activity and which therefore, fails to satisfy the written description requirement.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
Structural features that could distinguish a “mutants, immunogenic variants and immunogenic fragments” in the genus from others in the protein class are missing from the disclosure and the claims.  No common structural attributes identify the members of the genus.  The general knowledge and level of skill in the art do not supplement the omitted description, because specific, not general guidance is needed.  Since the disclosure does not describe the common attributes or structural characteristics that identify members of the genus, and because the genus is highly variant without function is insufficient to describe the genus of “mutants, immunogenic variants and immunogenic fragments” of that function equivalently.  One of skill in the art would reasonable conclude that the disclosure of a single polypeptide comprising the amino acid sequence SEQ ID NO: 37 or 48 does not provide a representative number of mutants, immunogenic variants and immunogenic fragments to describe the claimed genus. The recitation of “mutants, immunogenic variants and immunogenic fragments” does not convey a common structure or a common function.  As such, generic sequences that are unrelated via structure and function are highly variant and not conveyed by way of written description by the specification at the time of filing.  As such the specification lacks written description for the highly variant genus and one skilled in the art would not recognize that applicants had possession of the genus of claimed polypeptides as instantly claimed.  
Therefore, only of a single isolated polypeptide comprising the amino acid sequence SEQ ID NO: 37 or 48 but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Conclusion
11.	No claims are allowed.
Correspondence 
12.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Padmavathi. Baskar whose telephone number is (571)272-0853.  The
Examiner can normally be reached on Mon-Fri 9:00 A.M-5:30 P.M. 
     	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary B. Nickol can be reached on 571- 272- 0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
   	 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/Padmavathi Baskar/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        Padmavathi Baskar, Ph.D. (Microbiology and Immunology)